Title: De Scarnafis to the American Commissioners, 26 September 1784
From: Scarnafis, Comte de
To: American Commissioners



Messieurs
Paris ce 26. 7bre 1784.

J’ai reçu, Messieurs, la lettre, que Vous m’avez fait l’honneur de m’écrire en date du 22. de Septembre, par la quelle vous m’informez, que Les Etats Unis d’Amerique assemblés en Congrès vous ont autorisés de pouvoir former un Traité d’Amitié et de commerce avec Sa Majesté le Roi de Sardaigne, je viens d’en faire part à ma Cour, et si l’on me mande quelque chose de particulier à ce sujet, je ne manquerai pas de vous en informer.
Je saisis, Messieurs, cette occasion avec un veritable empressement pour vous assurer du parfait respect avec le quel j’ai l’honneur d’etre Messieurs Votre très humble et très Obeïssant Serviteur,

De Scarnafis

